    Case 1:20-cv-07349-ALC-SDA Document 57 Filed 08/25/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Joseph Pagan, individually and on behalf of all
others similarly-situated,                        No.: 1:20-cv-7349 (ALC)(SDA)

                             Plaintiffs,

                     v.

C.I. Lobster Corp., Joseph Mandarino,
Richard Mandarino, and John Mandarino,

                             Defendants.



   PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
                      MOTION TO SET ASIDE
          Case 1:20-cv-07349-ALC-SDA Document 57 Filed 08/25/21 Page 2 of 5




                                 PRELIMINARY STATEMENT
          Defendants’ objections and motion to set aside Magistrate Judge Aaron’s Order dated

July 16, 2021 – which denied Defendants’ motion to disqualify and alleged solicitation – for

abuse of discretion is utterly frivolous. When, in declining to award Plaintiff sanctions against

Defendants, Magistrate Judge Aaron stated that there was a “thin reed” for Defendants’

arguments on their motion to disqualify, he did not mean that Defendants’ arguments were

“plausible,” as Defendants assert, only that they were barely outside of what would be

sanctionable.

          Now, Defendants’ argument on the instant motion is that Judge Aaron should have

ordered an evidentiary hearing to assess the declarants’ live testimony (“This is the primary

reason the Order is clearly erroneous; an evidentiary hearing was necessary but was denied.”),

but live testimony was pointless because Plaintiff’s counsel never had any interactions with

Defendants’ declarants – Laundel Booker and Christopher Baca – other than text messages

which did not contain solicitations. As Judge Aaron’s Order stated, “There is no writing or other

evidence that contains any solicitation by the Ottinger Firm” and it is “undisputed that

Dusenbery of the Ottinger Firm never spoke with [Defendants’ declarants].” See Dkt. No. 44, p.

5.

     I.      THERE WAS NO EVIDENCE OF SOLICITATION AND AN EVIDENTIARY
             HEARING WOULD HAVE SERVED NO PURPOSE

           As stated previously in Plaintiff’s opposition papers on Defendants’ motion to

disqualify, the affidavits of Mr. Booker and Mr. Baca “contain zero facts about supposed

solicitation and instead baldly speculate that Plaintiff’s counsel’s purpose was solicitation,

despite that Plaintiff’s counsel never spoke to these individuals on the phone or otherwise
         Case 1:20-cv-07349-ALC-SDA Document 57 Filed 08/25/21 Page 3 of 5




indicated (e.g. via text message) that he was soliciting their participation in this litigation.” See

Dkt. No. 41, p. 5-6; Dkt. No. 11, ¶ 10.

          To gather information, the undersigned texted phone numbers believed to belong to

potential witnesses Laundel Booker and Christopher Baca, stating, “Hi, this is Finn Dusenbery,

I’m an attorney for Joseph Pagan against CI Lobster Corp. If you have a chance, please call me

at 607-437-1168.” Dkt. No. 11, ¶¶ 7-8. Since the undersigned never spoke to Mr. Booker or

Baca, they would not have been able to testify about anything beyond the text messages at an

evidentiary hearing, rendering such hearing pointless. Further, Plaintiff Pagan was not required

to produce evidence on his own, given that it is the Defendants who carry the “high” burden on a

disqualification motion. Hickman v. Burlington Bio-Medical Corp., 371 F. Supp. 2d 225, 229

(E.D.N.Y. 2005) citing Evans v. Artek Sys. Corp., 715 F.2d 788, 791 (2d Cir. 1983).

          In sum, there was no evidence of solicitation and the Court was correct in denying an

evidentiary hearing where Defendants’ declarants had no testimony to provide other than rank

speculation. The fact that Judge Aaron issued his order within approximately ten (10) hours after

Defendants submitted reply papers shows the frivolous nature of Defendants’ motion, not a lack

of consideration.

   II.      THE COURT SHOULD SANCTION DEFENDANTS’ COUNSEL

         Even if there was a “thin reed” that took Defendants’ disqualification motion “out of the

realm of frivolousness,” the instant motion is sanctionable. As stated in opposition to

Defendants’ disqualification motion, “The Court has inherent power to sanction parties and their

attorneys…where the party or the attorney has ‘acted in bad faith, vexatiously, wantonly or for

oppressive reasons.’” Revson v. Cinque & Cinque, P.C., 221 F.3d 71, 78 (2d Cir. 2000); see also

Chambers v. NASCO, Inc., 501 U.S. 32, 35 (1991) (finding that a District Court “properly
         Case 1:20-cv-07349-ALC-SDA Document 57 Filed 08/25/21 Page 4 of 5




invoked its inherent power in assessing as a sanction for a party’s bad faith conduct attorney’s

fees and related expenses…”). Further, as stated previously, 28 U.S.C. § 1927 provides that:

“Any attorney…who so multiplies the proceedings in any case unreasonably and vexatiously

may be required by the court to satisfy personally the excess costs, expenses, and attorneys’ fees

reasonably incurred because of such conduct.” 28 U.S.C. § 1927. “Thus, [t]o impose sanctions

under either authority, the trial court must find clear evidence that (1) the offending party’s

claims were entirely meritless and (2) the party acted for improper purposes.” Revson, 221 F.3d

at 79.

         Here, Defendants have made a motion to set aside Magistrate Judge Aaron’s Order

denying an evidentiary hearing where Defendants’ arguments were based on text messages and a

hearing would not have made any difference to the outcome of the motion. Moreover, on their

motion to disqualify, Defendants made false allegations about solicitation against Plaintiff’s

counsel as a tactic to attempt to delay this case, disqualify Plaintiff’s counsel and infringe on or

interfere with Plaintiff’s attorney/client relationship. Finally, this is not the first time Defendants

have made a frivolous motion. Piccolo v. Top Shelf Productions, Inc., et al., 16-cv-6930 (GRB)

(E.D.N.Y. May 25, 2021), Dkt. No. 175, p. 2 1. In Piccolo, after a verdict, Milman Labuda

“moved for relief under Rule 50(b) of the Federal Rules of Civil Procedure – a motion that was

procedurally defective and substantively meritless.” Id., pp. 2, 10 (“As noted above, the Rule

50(b) motion and, more importantly, the appeal that followed, represented completely

unnecessary legal efforts engendered by defendants’ frivolous and facially defective efforts to

attack the jury’s well-considered verdict in this case.”). The Court cannot condone Milman

Labuda to continue abusing the legal system with impunity. Accordingly, Plaintiff respectfully


1
 Attached as Exhibit 1 to the Affidavit of Finn Dusenbery in Opposition to Defendants’ Motion to Disqualify. See
Dkt. No. 42.
           Case 1:20-cv-07349-ALC-SDA Document 57 Filed 08/25/21 Page 5 of 5




requests that the Court sanction Defendants and Defendants’ counsel and award Plaintiff its

attorneys’ fees in connection with Plaintiff’s preparation and filing of its opposition to the instant

motion.

       III.      CONCLUSION

              For the foregoing reasons, the Court should deny Defendants’ motion in its entirety and

sanction Defendants’ counsel for Plaintiff’s counsel attorneys’ fees accrued in opposing the

instant motion, which amount to approximately $595. 2

Dated: August 25, 2021                                           THE OTTINGER FIRM, P.C.

                                                                 /s/ Finn Dusenbery
                                                                 Finn Dusenbery
                                                                 The Ottinger Firm, P.C.
                                                                 79 Madison Ave
                                                                 New York, NY 10016

                                                                 Attorneys for Plaintiff and Putative Class




2
    Plaintiff will submit billing records if the Court wishes.
